        4:20-cv-03120-CRZ Doc # 1 Filed: 10/08/20 Page 1 of 5 - Page ID # 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


STEVEN C. GILLETT                              :
13459 Glena Drive                              :
St. Joseph, MO 64505                           :
                                               :
                       Plaintiff               :
               v.                              :
                                               :      NO. 4:20-cv-3120
BNSF RAILWAY COMPANY, f/k/a                    :
Burlington Northern and Santa Fe               :
Railway Company                                :
2650 Lou Menk Drive                            :      JURY TRIAL DEMANDED
Fort Worth, TX 76131                           :
                                               :
                       Defendant.              :



                                           COMPLAINT

       1.      This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq. (FELA) and the Federal Locomotive Inspection Act, 49 U.S.C. § 20701 et seq., which

grants this Court jurisdiction over this action.

       2.      Plaintiff, Steven C. Gillett, is an adult individual residing at the above captioned

address.

       3.      Defendant, BNSF Railway Company, f/k/a Burlington Northern and Santa Fe

Railway, successor in interest to Burlington Northern Railroad and Atchison, Topeka and Santa

Fe Railway, amongst others, was at all times relevant hereto, engaged in interstate commerce in

and throughout several states of the United States as a common carrier by rail; and for the

purposes hereof did operate locomotives, railroad cars and repair facilities and transacted

substantial business throughout the various states of the United States.

       4.      Railroads and their facilities are notorious for having been contaminated from
        4:20-cv-03120-CRZ Doc # 1 Filed: 10/08/20 Page 2 of 5 - Page ID # 2




years of transporting toxic substances and from the use of toxic substances and known

carcinogens in the operation of the railroads themselves.

       5.      From 1971 to 2013 Plaintiff was employed by Defendant railroad as a brakeman,

switchman and conductor who was acting in the course and scope of his employment with

Defendant, and was engaged in the furtherance of interstate commerce within the meaning of

said Act.

       6.      During the course and scope of his career with the Defendant railroad and while

working in the Defendant’s yards, buildings, locomotives and along its right of ways, including

but not limited to St. Joseph and Kansas City, Missouri and Lincoln and Omaha, Nebraska, the

Plaintiff was exposed to various toxic substances and carcinogens including but not limited to

diesel fuel/fumes/exhaust, benzene and asbestos dust and fibers.

       7.      Specifically, while on or around locomotives, Plaintiff was exposed to diesel

fumes/exhaust and benzene from locomotive exhaust and from track diesel powered equipment,

and asbestos from insulation and brake shoe dust.

       8.      Plaintiff’s exposure to the above referenced toxic substances and known

carcinogens, whether by touch, inhalation or consumption, in whole or in part, caused or

contributed to his development of esophageal cancer and lung cancer.

       9.      Plaintiff’s exposure was cumulative and occurred at different and variable

exposure levels over the course of his career depending on his work location.

       10.     The Plaintiff’s cancer is the result of the negligence of the Defendant railroad in

that it utilized known cancer causing materials in its operation, which the Defendant knew, or in

the ordinary exercise of ordinary care should have known, were deleterious, poisonous, toxic and

highly harmful to its employees’ health.
4:20-cv-03120-CRZ Doc # 1 Filed: 10/08/20 Page 3 of 5 - Page ID # 3




11.   Defendant’s negligence consisted of:

      (a)    Failing to use ordinary care and caution to provide the
             Plaintiff with a reasonably safe place in which to work
             as required by the FELA;

      (b)    Failing to take any effective action to reduce, modify
             or eliminate certain job duties, equipment or practices
             so as to minimize or eliminate the Plaintiff’s exposure
             to toxic materials and carcinogens;

      (c)    Failing to test railroad facilities, equipment, yards,
             buildings, and right of ways for the presence of
             toxic materials and carcinogens;

      (d)    Failing to engage in follow up monitoring of its
             facilities, equipment, yards, building, and right of
             ways for the presence of toxic materials and
             carcinogens;

      (e)    Failing to properly remediate known toxic materials
             and carcinogens from its facilities, equipment,
             yards, building, and right of ways

      (f)    Failing to periodically test employees such as the
             Plaintiff for physical effects of exposure to toxic
             materials and carcinogens and failing to take
             appropriate action, including advising the Plaintiff
             as to the test results;

      (g)    Failing to warn the Plaintiff of the risk of
             contracting cancer or other diseases as a result of
             exposure to known carcinogens;

      (h)    Failing to make reasonable efforts to inspect or
             monitor the levels/amounts of exposure, of the
             Plaintiff, to carcinogens;

      (i)    Failing to provide the Plaintiff with the knowledge
             as to what would be reasonably safe and sufficient
             wearing apparel and proper protective equipment to
             protect him from being poisoned and injured by
             exposure to carcinogens;

      (j)    Failing to provide the Plaintiff with protective
             equipment designed to protect him from exposure to
        4:20-cv-03120-CRZ Doc # 1 Filed: 10/08/20 Page 4 of 5 - Page ID # 4




                         toxic materials and carcinogens;

                 (k)     Failing to utilize low emissions fuel such as bio-
                         diesel for its locomotives; and

                 (l)     Failing to provide the Plaintiff with protective
                         equipment designed to protect him from exposure to
                         toxic materials and carcinogens.

       12.       The Locomotive Inspection Act, 49 USC § 20701 requires that locomotives are in

proper condition and safe to operate without unnecessary danger of personal injury.

       13.       Instantly, the Defendant failed to provide the Plaintiff with locomotives that had

proper and adequate ventilation and/or air filtration systems, the failure of which allowed diesel

fumes, dust, fibers and toxins to accumulate and, subsequently, be inhaled by the Plaintiff.

       14.       Generally, the railroad was in violation of 49 CFR § 229.7 which prohibits

railroads from using any locomotive that “is not in proper condition or safe to operate without

unnecessary peril to life or limb” and 49 CFR § 229.45 which states, in part, that “all systems

and components on a locomotive shall be free of conditions that endanger the safety of the crew,

locomotive or train”. Furthermore and more specifically, the railroad was in violation of 49 CFR

229.43(a) that states that: “Products of combustion shall be released entirely outside the cab and

other compartments. Exhaust stacks shall be of sufficient height or other means provided to

prevent entry of products of combustion into the cab or other compartments under usual

operating conditions.”

       15.       Additionally, the railroad failed to: install proper engine exhaust filters; utilize low

emissions fuel such as bio diesel and; mandate cleaner burning engines from the locomotive

manufacturers.

       16.       The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.
        4:20-cv-03120-CRZ Doc # 1 Filed: 10/08/20 Page 5 of 5 - Page ID # 5




        17.     As a direct result of the negligence of the Defendant, the Plaintiff experienced and

endured pain, suffering, inconvenience, irritation, annoyance; suffered emotional distress;

incurred medical expenses associated with diagnosis and treatment.

        18.     As a result of the negligence of the Defendant, Plaintiff sustained a loss of

income, benefit and future income and benefits.

        19.     Plaintiff suffers from a fear of death as a result of his cancer.

        20.     Plaintiff, Steven C. Gillett, seeks all damages recoverable under the FELA.

        21.     Less than three (3) years before Plaintiff’s Complaint was filed he first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

        WHEREFORE, the Plaintiff, Steven C. Gillett, demands judgment against the

Defendant in a sum in excess of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) and

the costs of this action.

                                                    BERN CAPPELLI


Dated: October 8, 2020                         BY: /s/ Shawn M. Sassaman
                                                   SHAWN M. SASSAMAN
                                                   Attorney for Plaintiff
                                                   101 West Elm Street
                                                   Suite 520
                                                    Conshohocken, PA 19428
                                                    (610) 941-4444
                                                    (610) 941-9880 fax
                                                    E-mail: ssassaman@bernllp.com
